Citation Nr: 0613272	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  03-19 824	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to retroactive payments of benefits for 
dependents, claimed as accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter, P. A. W.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
September 1953.  He died in August 2002.  The appellant is 
his surviving spouse.

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 administrative 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office in Huntington, West Virginia (Huntington RO).  
Subsequently, the case was transferred to the St. Petersburg, 
Florida Regional Office (St. Petersburg RO).  In August 2005, 
the appellant and one of her daughters, P. A. W., testified 
at a hearing at the St. Petersburg RO; a copy of the 
transcript is in the record.

In an April 2003 VA Form 21-4138, the appellant stated that 
there was a possibility of clear and unmistakable error (CUE) 
or incorrect administrative procedure concerning dates of 
eligibility and non-payment of dependency compensation.  This 
matter is referred to the RO for clarification and 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.




REMAND

Background

In an August 1961 rating decision, the Huntington RO found 
that an April 1959 rating decision contained CUE for failing 
to apply a step-down rating for inactivity of the veteran's 
service-connected tuberculosis of the spine, noting that the 
veteran was not shown to be permanently totally disabled, and 
assigned a 40 percent rating effective from March 1, 1964.  
In an April 1967 rating decision, the Huntington RO confirmed 
a combined 40 percent disability rating for the veteran's 
service-connected disabilities, residuals of a fracture of 
the right fibula (rated as noncompensable) and tuberculosis 
of the spine with spinal fusion and severe limitation of 
motion of the lumbar area (rated as 40 percent disabling).  
The veteran did not file a notice of disagreement (NOD) with 
either decision, and they became final.  See, e.g., 38 U.S.C. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

In May 1973, the St. Petersburg RO received a VA Form 21-
668c, Declaration of Marital Status, from the veteran, 
showing that he was married and had two dependent daughters.  
The following month, the St. Petersburg RO notified the 
veteran that the marriage and birth certificates had been 
made a part of his file; but there were no additional 
benefits payable because his service-connected disabilities 
were less than 50 percent disabling.

On August 29, 2002, the St. Petersburg RO received a VA Form 
21-530, Application for Burial Benefits, from the appellant 
on which she had indicated that the veteran's death was due 
to service.  In a VA Form 21-4138, received on September 6, 
2002, the appellant asked the Huntington RO to review the 
claims file and verify that her family's dependency 
information had been submitted years ago, because she felt 
that it had been and that VA had made an error by not 
compensating her husband, the veteran, for his dependents.  
If such was found to be the case, she requested that VA pay 
dependency compensation retroactively back to the date that 
such information was received by VA.  On September 10, 2002, 
the Huntington RO granted $600 in burial benefits.  On 
October 10, 2002, the Huntington RO informed the appellant 
that service connection for the cause of the veteran's death 
was not established because the evidence failed to show that 
the veteran's pneumonia was related to his military service.  

On November 4, 2002, the Huntington RO received a note from 
the appellant, in which she reported that a VA representative 
from the St. Petersburg RO said that she and her daughters 
were not compensated as the veteran's dependents and that 
they were entitled to such compensation by virtue of his 
service-connected disabilities.  In response, the Huntington 
RO sent her a VA Form 21-534, Application for Dependency and 
Indemnity Compensation, Death Pension and Accrued Benefits by 
a Surviving Spouse or Child, to fill out and it was returned 
and received on December 5, 2002.  In a letter dated December 
20, 2002, the Huntington RO denied the appellant's claim for 
Dependency and Indemnity Compensation (DIC), death pension 
(her income was too high), and eligibility to Dependents' 
Educational Assistance (DEA).  In that action, the Huntington 
RO acknowledged her claim for retroactive benefits for 
dependents, noting that additional benefits had been paid to 
the veteran for the appellant and two of their daughters 
until March 1, 1964.  At that time, his service-connected 
disability rating was reduced below 50 percent and VA could 
no longer pay additional benefits for dependents.  Effective 
October 1, 1978, the law allowed VA to pay additional amounts 
for dependents for veterans rated 30 percent or more 
disabled.  But because the veteran never reapplied for 
dependency benefits, no retroactive benefits were payable.  

In an NOD received in January 2003, the appellant stated that 
the veteran had never received a letter from VA informing him 
of the October 1, 1978 change in the law, allowing VA to pay 
additional compensation for dependents of veterans rated 30 
percent or more disabled.  She added that there was no letter 
in the claims file of such notification and she felt that 
retroactive payments were due to the veteran from October 
1978 until his death in August 2002.  The same month, the 
Huntington RO responded that, when the law was passed 
allowing VA to pay an additional amount for dependents of 
veterans rated 30 percent or more disabled, a mass mailing 
took place in which all veterans affected by this change in 
the law were notified to reapply for dependents; that the 
appellant's inability to locate the letter the veteran 
received did not change the fact the he never reapplied for 
benefits.  Therefore, no accrued benefit is payable.

At the hearing, the appellant, her daughter, and 
representative reiterated the appellant's contention that the 
veteran did not receive a letter from VA about reapplying for 
dependents' compensation and that the claims file also did 
not contain a letter from the government stating that he 
should reinstate his dependents.  They maintained that VA was 
required to notify the veteran of the change in the law to 
afford him an opportunity to apply for these benefits.  
Alternatively, they argued VA was obligated by law to 
automatically change the veteran's dependency allowance as VA 
was fully aware that the veteran had dependents that he was 
eligible for, that is, that VA should have reinstated his 
benefits automatically, effective October 1, 1998, through 
the date of the veteran's death.  In a statement and 
documents received a few weeks after the hearing, the 
appellant noted that, after the veteran's death, she had sent 
in for his Government Life Insurance proceeds and found out 
that the veteran had not been compensated for his dependents 
in his disability checks and that she should file for it.  
She attached a copy of a VA Form 29-336b dated in February 
2000, Designation of Beneficiary, showing the appellant, his 
spouse, as his primary beneficiary and his four daughters as 
survivors, which had been sent to VA Philadelphia Insurance 
Center.

Law and Regulations

The law and regulations governing claims for accrued benefits 
state that, upon the death of a veteran, his or her lawful 
surviving spouse may be paid periodic monetary benefits to 
which he or she was entitled at the time of death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing rating decisions or other evidence that was 
on file when the veteran died.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2005).

Congress recently amended 38 U.S.C.A. § 5121 to repeal the 
two-year limit on accrued benefits so that a veteran's 
survivor may receive the full amount of award for accrued 
benefits.  This change applies only to deaths occurring on or 
after the date of enactment, December 16, 2003.  Because the 
veteran died before the date of enactment, this change does 
not apply in this case and is noted only for information 
purposes.  See Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 104, 117 Stat. 2651(2003) (codified at 38 U.S.C. 
§ 5121(a) (West 2002 & Supp. 2005).

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 1991 
& 2002); 38 C.F.R. § 3.400 (2005).  An award of additional 
compensation for dependents based on the establishment of a 
rating in the percentage specified by law for that purpose 
shall be payable from the effective date of such rating, but 
only if proof of dependents is received within one year from 
the date of such rating.  38 U.S.C.A. § 5110(f).  The 
effective date of the award of any benefit or increase by 
reason of marriage or the birth/adoption of a child shall be 
the date of that event if proof is received by the Secretary 
within a year from the date of marriage, birth or adoption.  
38 U.S.C.A. 
§ 5110(n).

Regarding additional compensation for dependents, the 
effective date will be the latest of the: (1) claim date; (2) 
date the dependency arises; (3) effective date of the 
qualifying disability rating provided evidence of dependency 
is received within a year of notification of such rating 
action; or (4) date of commencement of the veteran's award.  
38 C.F.R. § 3.401(b) (2005).  The "date of claim" for 
additional compensation for dependents is the date of the 
veteran's marriage or birth/adoption of a child, if evidence 
of the event is received within a year of the event; 
otherwise, the date notice is received of the dependent's 
existence, if evidence is received within a year of 
notification of such rating action.  38 C.F.R. § 3.401(b)(1).

The regulations further provide that where pension, 
compensation, or dependency and indemnity compensation is 
awarded or increased pursuant to a liberalizing law, or a 
liberalizing VA issue approved by the Secretary or by the 
Secretary's direction, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue. Where pension, compensation, or DIC 
is awarded or increased pursuant to a liberalizing law or VA 
issue which became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph, the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
The provisions of this paragraph are applicable to original 
and reopened claims as well as claims for increase.  If a 
claim is reviewed at the request of the claimant more than 
one year after the effective date of the law or VA issue, 
benefits may be authorized for a period of one year prior to 
the date of receipt of such request.  38 C.F.R. § 3.114(a) 
(2005).  Subject to the provisions of 38 U.S.C. § 5101 (West 
2002 & Supp. 2005), where compensation, DIC, or pension is 
awarded or increased pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found but shall not be 
earlier than the effective date of the Act or administrative 
issue.  In no event shall such award or increase be 
retroactive for more than one year from the date of 
application therefore or the date of administrative 
determination of entitlement, whichever is earlier.  38 
U.S.C.A. § 5110(g).

In September 1958, Congress amended the law to permit 
veterans with a disability of 50 percent or more to receive 
additional compensation benefits for a dependent spouse and 
children.  Public Law 85-857, codified in 38 U.S.C. § 315.  
Effective October 1, 1978, Public Law 95-479 amended the law 
to provide for payment of additional compensation benefits 
for dependents of a veteran whose service-connected 
disabilities were evaluated at least 30 percent disabling 
(rather than at least 50 percent disabling as provided under 
prior law).  This amendment was codified in 38 U.S.C. § 315 
(later recodified as 38 U.S.C.A. § 1115 (West 2002)).

DVB Circular 21-78-10, which provided guidance for the 
implementation of Public Law 95-479, provided that a 
preprinted computer letter would be sent as soon as possible 
(probably in mid-November 1978) to all veterans in receipt of 
compensation from 30 percent to 49 percent.  That letter 
advised the veteran that the new law provided compensation on 
account of a spouse, child or dependent for veterans having 
service-connected disability of 30 percent or more, and that 
if the claim for those benefits and necessary supporting 
evidence were received before October 1, 1979, the increased 
compensation for dependents would be effective from October 
1, 1978.  Otherwise, the increased compensation would be 
available from the date of receipt of the evidence.  The 
reverse of the letter contained a preprinted form which could 
be completed and returned to the RO.  The Board recognizes 
that there is neither a copy of this letter in the veteran's 
claims file nor any indication that this letter was returned 
as undelivered.  In Blount v. West, 11 Vet. App. 34 (1998), 
United States Court of Appeals for Veterans Claims (Court) 
held that VA's failure to provide a similar notice required 
by a VA circular amounted to administrative error.  In order 
to rebut the presumption of administrative regularity, the 
evidence must show that the veteran in fact did not received 
the notice informing him of the 1978 change in the law AND 
clear evidence must show that VA did not provide such notice.  

The law also provides that a specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid or furnished to an individual under the 
laws administered by the Secretary.  38 U.S.C.A. § 5101(a) 
(West 1991 & 2002).

The definition of the term "child", as defined for VA 
purposes, means an unmarried person who is a legitimate 
child, a child legally adopted before the age of 18 years, a 
stepchild who acquired that status before the age of 18 years 
and who is a member of the veteran's household or was a 
member of the veteran's household at the time of the 
veteran's death, or an illegitimate child.  In addition, the 
"child" must also be someone who: (1) is under the age of 18 
years; or (2) before reaching the age of 18 years became 
permanently incapable of self support; or (3) after reaching 
the age of 18 years and until completion of education or 
training (but not after reaching the age of 23 years) is 
pursuing a course of instruction at an approved educational 
institution.  38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. § 
3.57(a) (2005).

In this case, the veteran married the appellant in December 
1953, and remained married until his death.  They had four 
daughters.  It is clear that, on October 1, 1978, VA knew 
that the veteran was married and had at least two daughters.  
His claims file contained a copy of his marriage certificate 
and the birth certificates for his two oldest daughters.  On 
remand, VA should address whether the failure of the RO to 
properly notify the veteran of the change in the law in 
accordance with the directions set forth in the VA circular 
constituted administrative error.  If it did, then VA should 
consider the remedy for such error.  If it did not, it is 
clear that on at least one occasion after October 1, 1978, 
the veteran made a designation of beneficiaries under his 
life insurance policy administered by VA prior to his death.  
Thus, VA should consider whether designation of beneficiaries 
under his VA life insurance policy, was sufficient to infer 
an informal claim for entitlement to, reinstatement of, 
additional compensation for his dependents and as such 
whether VA should have sent the veteran a VA Form 21-686c 
and, if VA did not, whether the claim remained unadjudicated.  
In any event, VA should obtain the veteran's insurance file 
from Philadelphia, and ascertain whether there were earlier 
filings that might also be construed as informal claims for 
additional compensation for his dependents.  Alternatively, 
if it is determined that designation of beneficiaries was 
insufficient to infer an informal claim for compensation for 
dependents, then VA should considered whether, since the 
appellant's claim for retroactive entitlement was received 
after the veteran's death, would any entitlement have been 
extinguished on August 8, 2002, the date of the veteran's 
death, and prior to the receipt of the appellant's claim for 
retroactive benefits. 

Finally, the Board notes that VA also has a duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  There is no letter 
showing VA compliance with its duty to notify.  During the 
pendency of this appeal, the Court also issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA's notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant also 
was not provided with notice of the type of evidence 
necessary to establish an effective date, if her claim is 
granted on appeal.  On remand, VA must provide the appellant 
with the appropriate notice for entitlement to additional 
compensation due to dependents and accrued benefits.

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159 (2005), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must send the appellant notice, that: (1) 
explains the information or evidence 
needed to establish entitlement to 
additional compensation for dependents of 
veterans whose service-connected 
disabilities were evaluated at least 30 
percent or more and to establish 
entitlement to accrued benefits; (2) 
explains the information or evidence 
needed to establish an effective date, if 
the appeal is granted, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); (3) informs her of 
what information or evidence VA has or 
will seek to provide; (4) informs her of 
what information or evidence she is 
expected to provide to support her claim; 
and (5) asks the claimant to provide any 
evidence in her possession that pertains 
to her claim.  The claims file must 
include documentation that VA has 
complied with VA's duties to notify and 
assist a claimant.

2.  The VA should obtain a copy of the 
veteran's life insurance file from the 
Philadelphia VA Insurance Center. 

3.  After completion of 1 and 2 above, VA 
should readjudicate the appellant's 
claim, and discuss the questions raised 
on pages 9 and 10 of this remand, 
particularly administrative error, 
informal claims, and the relationship of 
the veteran's demise on the appellant's 
yet to be filed claim for retroactive 
compensation for the veteran's 
dependents.  If any determination remains 
unfavorable to the appellant, she and her 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  The purposes 
of this remand is to ensure due process.  No action by the 
appellant is required until she receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and her 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



